SUMMARY ORDER
IN CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff Robert Martin appeals a jury verdict and judgment for the defendant *740Town of Westport, alleging that in denying him a promotion the Town discriminated based on race, color and gender in violation of Title VII and 42 U.S.C. § 1983. Martin contends that a mistrial was required based on improper contact between the opposing party and the jury, tampering with a witness, misconduct by opposing counsel indicating answers to his client during direct examination, and perjury by Town witnesses.
All of these claims lack merit. We affirm the judgment. The Town’s motion for an award of fees and costs on appeal is denied.